PER CURIAM:
The claimant brought this action for damage to her 1989 Chevrolet Corsica, after encountering a washed out area on WV Route 7 near Shriver in Monongalia County.
The incident giving rise to this action occurred on March 31, 1996, at approximately 1:30 p.m. The weather was clear and dry. Route 7 in this area is a two-lane paved road that is a first priority road in terms of maintenance. The claimant and her daughter-in-law were passengers in the vehicle which was being driven by her son. The evidence adduced at hearing established that as they were approaching a small bridge on Route 7 eastbound, the claimant’s son was suddenly forced to apply the brakes to avoid a potential collision with a vehicle in front of them. As a result, the claimant’s vehicle slid towards the side of the bridge and came to rest on two washouts along the guardrail.
A video tape was introduced into evidence showing significant washouts that were several feet in depth and width on the head wall along this bridge. The claimant’s vehicle grounded out, causing extensive damage to the undercarriage, transmission, and wheel and tire assemblies. The total cost of repairs was $2,685.83. The claimant had full coverage, with a $250.00 deductible.
Testimony from the respondent’s Monongalia County supervisor indicated that the respondent was not aware of this particular road defect prior to the claimant’s accident. The evidence further established that there had been several snow storms in March, which could have contributed to the washout. It is well established that to be held liable for defects of this type, the claimant must prove that the respondent had actual or constructive notice of the defect and a reasonable opportunity to take remedial action. The Court is of the opinion that the washouts in question had developed over some period of time and that the respondent had reason to know of this particular road defect, which posed a significant hazard to motorists. Therefore, the Court will make an award in favor of the claimant in the amount of $250.00.
Award of $250.00.